Citation Nr: 1537539	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-28 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypothyroidism.

2.  Entitlement to an evaluation in excess of 10 percent for tendonitis of the left shoulder secondary to a fracture of the left clavicle.

3.  Entitlement to a compensable evaluation for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to April 2012. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new examination is needed to provide the Veteran with a contemporaneous evaluation regarding his bilateral hearing loss disability and to resolve the conflicting results obtained in the October 2012 VA examination and the August 2013 private audiological evaluation.

Additionally, in December 2012, the Veteran was afforded a VA examination to determine the severity of his hypothyroidism and left shoulder disability.  The Veteran's hypothyroidism was manifested by fatigability and cold intolerance.  The left shoulder disability caused pain and tingling when weight-bearing and when extended during driving.  In the September 2013 VA Form 9, the Veteran stated he routinely experienced fatigability, increased sensitivity to cold, muscle weakness, joint pain, depression, and mental sluggishness that he related to his hypothyroidism.  He also reported that he had gained more than 20 percent of his previous weight.  With regard to his left shoulder disability, the Veteran stated that he had limited ranges of motion and his pain had worsened.  He was also completely unable to bear weight of any kind on his left shoulder.  The Board finds new VA examinations are needed to provide the Veteran with a contemporaneous evaluations regarding his hypothyroidism and his left shoulder disability.

Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The VA examiner is asked to resolve the conflicting results obtained in the October 2012 VA examination and the August 2013 private audiological evaluation.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected hypothyroidism.  

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected tendonitis of the left shoulder secondary to a fracture of the left clavicle.

5.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



